DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 could read “wherein said synthetic material”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible midsole guard element, in claim 1, line 4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, recites the limitation “a flexible midsole guard element” renders the claim indefinite because it is unclear which is the outsole and flexible midsole guard element, since fig.1 shown element 12 and element 16 is just one piece sole structure?  For the purpose of examination and as best understood the limitation is interpreted to 
Claim 3, recites the limitation “the bladder is premade to provide a desired simulation of exercising on natural granular material based on an amount and/or type of synthetic granular material included in the bladder and/or size of the bladder”, renders the claim indefinite because it is unclear how big or small and/or which size is considered to be a desired size bladder? For the purpose of examination and as best understood the limitation is interpreted to mean as the premade.
Claim 7, recites the limitation “a shoe attachment for simulating exercising on natural granular material, wherein the shoe attachment attaches to a shoe, comprising:”, renders the claim indefinite because it is confusing whether the shoe attachment or the shoe is comprising? For the purpose of examination and as best understood the limitation is interpreted to mean that “….said shoe comprising”.
Claim 11, recites the limitation “wherein the bladder is subsequently expanded”, renders the claim indefinite because it is unclear which structure encompassed by the term “subsequently expanded”?
Claims 2-6 are dependent of claim 1 and are likewise indefinite.
Claims 8-10 are dependent of claim 7 and are likewise indefinite.
Claims 12-20 are dependent of claim 11 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beers (2011/0192053).
Regarding claim 1, Beers discloses a shoe (fig.1) for simulating exercising on natural granular material, comprising: a shoe upper (20), a shoe outsole (33) a chamber between the shoe upper and the outsole (fig.1 shown sole 30 formed a chamber structure); and at least one bladder (32) located in the chamber and attached to the shoe upper, wherein the bladder includes synthetic granular material (par [0023]); but does not explicitly discloses for simulating exercising on natural granular material wherein the bladder is compressed by the shoe upper during exercise to displace the synthetic granular material and wherein the bladder is subsequently expanded by upward movement of the shoe upper during exercise to redistribute the synthetic granular material and again form a simulation distribution of synthetic granular material. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that Beers discloses a similar 
Regarding claims 2-3, Beers discloses the shoe according to claim 1, wherein synthetic material is fabricated foam: silicone, polystyrene, robber, foam rubber, or a combination thereof (par [0023]); wherein the bladder is premade to provide a desired simulation of exercising on natural granular material based on an amount and/or type of synthetic granular material included in the bladder and/or size of the bladder (fig.1 shown the premade bladder 32).
Regarding claims 4-6, Beers discloses wherein the bladder is fabricated from an elastic material (par [0023]); wherein the chamber is compressed when the shoe upper compresses the bladder and wherein the chamber expands when the shoe upper moves upward (par [0023]); wherein the midsole guard is compressed when the shoe upper compresses the bladder and wherein the midsole guard expands when the shoe upper moves upward (par [0023]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beers (2011/0192053) in view of Kasbrick (5694704).

Regarding claim 7, a shoe (fig.1) comprising: a bladder (fig.1 shown the sole 30 formed a bladder) having synthetic granular material (chamber 32 including gel material, par [0023]) that includes a simulation distribution of synthetic granular material, but does not 
But does not disclose a covering that receives the bladder, wherein the covering includes a shoe pocket that receives a front portion of the shoe and a heel strap that receives a heel portion of the shoe; and first and second extension wings that extend from the covering, wherein the first wing is wrapped around the shoe in a first direction and the second wing is wrapped around the shoe in a second direction thereby attaching the shoe.  However, Kasbrick teaches a similar footwear article (fig.1, 7).  Wherein fig.7 shown a footwear 22 is covered by the cover 50 having straps 72 including two connecting portions 75 at its ends.  Fig.7 shown the cover 50 formed a recess to cover the shoe 22, col.3, lines 18-36.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cover to cover the footwear article of Beers as taught by Kasbrick in order to prevent dirty shoes enter to clean areas.
Regarding claims 8-10, Kasbrick further discloses wherein the covering including an outsole and the first and second wings extend from the outsole (fig.6-7 and col.3, lines 

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten to over the 112(b) rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Timothy K Trieu/Primary Examiner, Art Unit 3732